DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on November 09, 2020 has been entered and made of record. Claims 1-14 are pending.

Response to Arguments
Claim Interpretation under 35 U.S.C. § 112(f) 
Examiner withdraws the previously made claim interpretations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, in light of the amended claims.

Claim Rejections under 35 U.S.C. § 102/103 
	Applicant’s arguments, filed on 11/09/2020, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over English translation of JP 2006-243324 A (hereinafter “Tsuyoshi”) in view of Marchya et al. (U.S. Pub. No. 2017/0105023 A1 A1) (hereinafter “Marchya”).

Regarding Claim 1, Tsuyoshi discloses an encoding apparatus [see paras. 0001 and 0011 describing an image transmission device and a division compression means for dividing the captured image into regions and compressing the divided image], comprising: circuitry [see paras. 0023, 0027-28, and 0041 describing CPU 101 and control unit 121 within PC 100] configured to 
divide an image spatially into a plurality of access units and encode the plurality of spatially divided access units to generate encoded streams of the plurality of spatially divided access units [see para. 0042 describing the image is divided by a predetermined number of divisions, compressed, and transmitted], and 
set non-display information indicating one or more non-displayed access units of the plurality of spatially divided access units other than a last access unit within a single decoded image obtained [see paras. 0041-42, 0059-60, and 0067 describing that after creating the final compressed data, the PC 100 adds a display flag and that in the projector 200, after the data to which the last display flag is added is received and expanded, the display is performed],
Tsuyoshi does not explicitly disclose decoding the generated encoded streams of the plurality of spatially divided access units that are not to be displayed while other displayed access units of the plurality of spatially divided access units are displayed in an entire displayable area of a screen displaying the decoded image.
Marchya in a same or similar endeavor teaches decoding the generated encoded streams of the plurality of spatially divided access units that are not to be displayed while other displayed access units of the plurality of spatially divided access units are displayed in an entire displayable area of a screen displaying the decoded image [see paras. 0086-95 and 0104-0116].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Tsuyoshi to add the teachings of Marchya as above in order to avoid updating non-updated regions of a display, e.g., by repeating data for the  [see Marchya para. 0006].

Regarding Claim 2, the combination of Tsuyoshi and Marchya discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Tsuyoshi further discloses wherein the circuitry is configured such that, where a difference between the image and a previous image one time before the image is greater than a threshold value, the circuitry spatially divides the image into the plurality of access units and then encodes the plurality of spatially divided access units [see paras. 0059-60 and 0067-70 describing determining a processing and transmission time and determining a whether the image is a moving image and using the results for encoding of the image].

Regarding Claim 3, the combination of Tsuyoshi and Marchya discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Tsuyoshi further discloses wherein the circuitry is configured such that, where a picture type of the image is an I picture, the circuitry spatially divides the image into the plurality of access units and encodes the plurality of spatially divided access units [see paras. 0042 and 0049 describing the image is divided by a predetermined number of divisions, compressed using JPEG compression, and transmitted, all independently of each other].

Regarding Claim 4, the combination of Tsuyoshi and Marchya discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Tsuyoshi further discloses wherein the circuitry is further configured to: divide the image into a plurality of division regions and generate a plurality of division images including the respective division regions, wherein the circuitry is configured such that the circuitry encodes [see para. 0042 describing the image is divided by a predetermined number of divisions, compressed, and transmitted].

Regarding Claim 5, the combination of Tsuyoshi and Marchya discloses all of the limitations of claim 4, and are analyzed as previously discussed with that claim.
Tsuyoshi further discloses wherein the circuitry is configured such that the circuitry intra encodes a first one of the plurality of division images [see paras. 0042 and 0049 describing the image is divided by a predetermined number of divisions, compressed using JPEG compression, and transmitted, all independently of each other].

Regarding Claim 6, the combination of Tsuyoshi and Marchya discloses all of the limitations of claim 5, and are analyzed as previously discussed with that claim.
Tsuyoshi further discloses wherein the circuitry is configured such that the circuitry sets pixel values in a region other than the division region that configures the first division image to a fixed value [see paras. 0065-67 describing determining which divisions to set data to or not].

Regarding Claim 9, the combination of Tsuyoshi and Marchya discloses all of the limitations of claim 4, and are analyzed as previously discussed with that claim.
Tsuyoshi further discloses wherein the circuitry synthesizes a division image corresponding to an access unit other than the last access unit and a different image to generate a synthesis image, 
wherein the circuitry encodes the generated synthesis image as an access unit, and 
wherein the non-display information is configured such that the non-display information indicates that the division image from within the synthesis image obtained by [see paras. 0065-67 describing the divided data is compressed in the order of region 1, region 2, and region 3 from region 4 and the display flag is not added to the compressed data in regions 1 to 3].

Regarding Claim 10, the combination of Tsuyoshi and Marchya discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Tsuyoshi further discloses wherein the non-display information is configured such that the non-display information is information that designates, from within the synthesis image obtained by decoding an encoded stream of an access unit other than the last access unit, a region other than a region of the division image as a display region [see paras. 0065-67 describing the divided data is compressed in the order of region 1, region 2, and region 3 from region 4 and the display flag is not added to the compressed data in regions 1 to 3].

Regarding Claim 11, the combination of Tsuyoshi and Marchya discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Tsuyoshi further discloses wherein the circuitry synthesizes the image and a division image of a different image or a given image to generate a synthesis image corresponding to a last access unit, 
wherein the circuitry encodes the generated synthesis image corresponding to the last access unit as the last access unit, and wherein the circuitry is configured such that the circuitry sets display information that designates, from within the synthesis image obtained by decoding an encoded stream of the last access unit, a region of the image as a display region [see paras. 0065-67 describing if the data is a still image, a display flag is added to all of the compressed data in all regions 1 to 4].

Regarding Claim 12, the combination of Tsuyoshi and Marchya discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Tsuyoshi further discloses wherein the circuitry is configured such that the circuitry sets display information indicating that a decoded image obtained by decoding an encoded stream of the last access unit is to be displayed [see paras. 0065-67 describing if the data is a still image, a display flag is added to all of the compressed data in all regions 1 to 4].

Regarding Claim 13, all claim limitations are set forth as Claim 1 above and therefore analogous rejections as those used above for Claim 1 are also applicable to Claim 13.

Regarding Claim 14, the combination of Tsuyoshi and Marchya discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Tsuyoshi does not explicitly disclose wherein the circuitry is further configured to calculate the difference as a sum of absolute difference in pixel value between pixels at same positions in the image and in the previous image one time before the image.
Marchya in a same or similar endeavor teaches wherein the circuitry is further configured to calculate the difference as a sum of absolute difference in pixel value between pixels at same positions in the image and in the previous image one time before the image [see para. 0066].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Tsuyoshi to add the teachings of Marchya as above in order to avoid updating non-updated regions of a display, e.g., by repeating data for the non-updated regions based on previously displayed image data [see Marchya para. 0006].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi in view of Marchya in further view of Lim et al. (U.S. Pub. No. 2015/0319435 A1) (hereinafter “Lim”).

Regarding Claim 7, the combination of Tsuyoshi and Marchya discloses all of the limitations of claim 6, and are analyzed as previously discussed with that claim.
Tsuyoshi does not explicitly disclose wherein the circuitry is configured such that the circuitry encodes a region other than the division regions in the division images other than the first division image from among the plurality of division images in a skip mode.
Lim in a same or similar endeavor teaches wherein the circuitry is configured such that the circuitry encodes a region other than the division regions in the division images other than the first division image from among the plurality of division images in a skip mode [see paras. 0082 and 0108 describing the use of a skip flag].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Tsuyoshi to add the teachings of Lim as above in order to increase the quality of the processed image frame since filtering is performed independently to each of divided regions of an image frame [see Lim para. 0014].
	
Regarding Claim 8, the combination of Tsuyoshi, Marchya, and Lim discloses all of the limitations of claim 7, and are analyzed as previously discussed with that claim.
Tsuyoshi further discloses wherein the circuitry is configured such that the circuitry refers to the single decoded image obtained by decoding the encoded stream of a last division image from among the plurality of division images to encode the image as the last access unit [see para. 0042 describing the compressed image is transmitted to the projector 200 which starts decompressing the data, and after creating the final compressed data, the PC 100 adds a display flag. In the projector 200, after the data to which the last display flag is added is received and expanded, the display is performed].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toma et al. (US 20100046609 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JILL D SECHSER/Examiner, Art Unit 2483                                                                                                                                                                                                        
/ZHUBING REN/Primary Examiner, Art Unit 2483